DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with attorney Jeffry H. Nelson on 11/04/2021 a provisional election was made without traverse to prosecute the invention of Group I directed to claims 1-7 and 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Group II directed to claim 8-15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 16 are rejected under 35 U.S.C. 102 as being unpatentable over Perttu Lamminen, et al. (US 20020121350 A1) hereinafter Lamminen.  
Lamminen discloses:  A method of adding at least one additional stock component to a stock flow in an approach flow system of a fiber web machine headbox (Figs. 6a-6c depicts a schematic view of a approach flow system that is similar in operation to Figs 1, 2A, and 2B of the claimed invention.  Para [0007] discloses all the claimed elements.), wherein a fibrous stock is introduced by a headbox feed pump via a headbox screen (Fig. 6a, element 16 is a pump and Fig. 3, element 18 is the screen.), a headbox feed pipe and a chemical mixer to the headbox of a fiber web machine (Figs. 1-5 depicts the headbox feed pipe and a chemical mixer and para [0024].), the method comprises: treating the stock flow by equalizing consistency differences prevailing in the stock flow downstream of the headbox screen to form an equalized stock flow, and mixing the at least one additional stock component with the equalized stock flow (Figs. 1-5 illustrate a component of the approach flow system in Fig. 6a defined by  a mixer or mixers for adding retention chemical(s), as well as possibly other chemicals or additives, to the stock flow.  Since the stock flow coming from the headbox screen along a stock flow pipe to the static mixer has an irregular consistency profile, then the parts of the stock flowing nearest to the flow pipe surface have the lowest consistency, and the parts flowing at the center of the flow pipe have the highest consistency and when a chemical is introduced to the stock either directly through the wall of the mixer flow pipe or via the form parts, the chemical gets into contact with such parts of the stock that have the lowest consistency and thus equalizing the consistency differences. Para [0024-0028] teaches the details of the aforesaid.  For example, Fig. 7 illustrates two chemical mixers 12 and 32 for adding at least one additional stock component to a stock flow in the approach flow system and the headbox feed pipe 1.). 
Regarding claim 2, Lamminen discloses all of the limitations of its base claim 1.  Lamminen Further discloses:  further comprising providing a stock flow equalizer to perform the step of the treating the stock flow by equalizing the consistency differences prevailing in the stock flow, wherein the stock flow equalizer is between the headbox screen and the chemical mixer at a distance from the chemical mixer (Fig. 7, a stock flow equalizer 5 is arranged in the headbox feed pipe between and at a distance from the chemical mixers arranged between the headbox screen and the headbox.). 

Regarding claim 3, Lamminen discloses all of the limitations of its base claim 1.  Lamminen Further discloses:  wherein the mixing of the at least one additional stock component with the stock occurs at least before or after the equalizing of the consistency differences prevailing in the stock flow downstream of the headbox screen (Fig. 7 illustrates just that.).

Regarding claim 4, Lamminen discloses all of the limitations of its base claim 1.  Lamminen Further discloses:  further comprising using an injection mixing station to add the at least one additional stock component to the stock flow by using at least one of fresh pulp, recycled pulp, white water and fresh water as an injection liquid for the injection mixing station (Fig. 3, para [0030] discloses “In the solution of FIG. 3, the form parts 4a and 4b are hollow, whereby one or more injection tubes 10 is/are conveyed through at least some of the form parts, along which injection tubes the second flow V.sub.2 is fed from the feed channel 7 into the inside of the tube 1.” And also “Together with the solids of the pulp mixture, the first retention agent component forms what are called flocs, which are degraded by means of the shear force provided by the form parts 4a, 4b of the mixer. Then, the second retention agent component is fed via the feed openings 8 in the form parts and/or via the nozzle 30, which component regathers the flocs.”).
Regarding claim 5, Lamminen discloses all of the limitations of its base claim 3.  Lamminen Further discloses:  further comprising using an injection liquid to carry the at least one additional stock component into the equalized stock flow (para [0008] and [0030]. “ in order to improve the mixing, injection nozzles can be used that extend some distance into the inside of the pulp tube.”).

Lamminen discloses all of the limitations of its base claim 1.  Lamminen Further discloses:  further comprising using an injection mixing station to add the at least one additional stock component to the stock flow, wherein the injection mixing station uses an injection liquid to carry the at least one additional stock component to the stock flow, and the injection liquid is stock from the headbox feed pipe take upstream or downstream of the stock flow equalizer and upstream of the injection mixing station (Fig. 3, and para [0030] discloses the entire claim limitation.).

Regarding claim 7, Lamminen discloses all of the limitations of its base claim 1.  Lamminen Further discloses:  wherein the at least one additional stock component is at least one of: a retention chemical, sizing agent, a starch, filler, paper dye or pigment, a micro-fibrillated cellulose, a nano-fibrillated cellulose, a bio-based fiber and a synthetic fiber (para [0007].).

Regarding claim 16, Lamminen discloses: A method (Abstract discloses “The invention relates to a method and a mixer for mixing flows of a papermaking process.) comprising: pumping a flow of stock of a suspension of fibers through a headbox pipe (para [0005], Fig. 6a, element 16 is a pump and Fig. 3, element 18 is the screen.); screening the flow of stock in a headbox screen connected to the headbox pipe (Fig. 3, element 18 is the screen.); equalizing consistency differences in the flow of stock downstream of the headbox screen and upstream of a headbox; mixing an additional stock component into the flow of stock upstream of the headbox downstream in the flow of stock from the equalizing consistency differences, and directing the flow of stock with the additional stock component through the headbox pipe and into the headbox ( Figs. 1-5 illustrate a component of the approach flow system in Fig. 6a defined by  a mixer or mixers for adding retention chemical(s), as well as possibly other chemicals or additives, to the stock flow.  Since the stock flow coming from the headbox 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perttu Lamminen, et al. (US 20020121350 A1) hereinafter Lamminen.

Regarding claim 17, Lamminen discloses all of the limitations of its base claim 16.  Lamminen Further discloses: wherein the equalizing of consistency differences is performed with a stock flow equalizer comprising a tube having an inside surface wetted by the flow of stock, wherein the inside surface has a diameter equal to an inner diameter of the headbox pipe, and the stock flow equalizer further comprises form parts arranged symmetrically around a circumference of the inside surface, wherein each of the form parts extends radially inward from the inside surface of an inner diameter of the headbox feed pipe (Figs 2-4 illustrate a stock flow equalizer comprising a tube having an inside surface wetted by the flow of stock.  Para [0013-00014, and oo16] discloses one or more form parts arranged on the inner periphery of the tube.). 
The only difference between claim 17 and Lamminen is lack of the exact teaching of a distance in a range of 0.1 to 0.5 times the inner diameter of the headbox feed pipe.  Although Lamminen does not expressly discloses a distance in a range of 0.1 to 0.5 times the inner diameter of the headbox feed pipe, nevertheless, Lamminen in Fig. 1 and on para [0024] discloses “…The number, form and dimensioning of the form parts and their positions relative to each other are designed in a case-specific manner. Preferably, there are at least three form parts arranged on the inner periphery 3 of the tube at even distances from each other and in the direction of the longitudinal axis of the tube substantially at the same point…”.  
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lamminen by using the number, form and dimensioning of the form parts and their positions relative to each other so that the distance is case-specific such as in a range of 0.1 to 0.5 times the inner diameter of the headbox feed pipe manner for benefit of the claimed invention.  
Regarding claim 18, Lamminen discloses all of the limitations of its base claim 17.  Lamminen Further discloses:  wherein the form parts each include a ramp extending downstream from the inside surface to an apex having a height 0.1 to 0.5 times the inner diameter of the headbox feed pipe (Fig. 1 and para [0024]. The same explanation provided in claim 17 is applied here with respect to the height and will not be repeated again to avoid redundancy.).

Lamminen discloses all of the limitations of its base claim 18.  Lamminen Further discloses: wherein each of the form parts has a downstream side parallel to a radial line and extending from the apex to the inside surface (Figs. 1-5 illustrate similar form parts.  Para [0024] discloses “The form parts similar to those shown in FIG. 1 can also be arranged in the way opposite to what is shown, i.e. in such a way that the sharp edge of the radius is directed forwards. Combining a desired number of form parts having an appropriate shape and dimensioning at the mixing point of the tube allows an appropriate mixer to be tailored for each purpose.  Thus, it is obvious that an ordinary artisan could manipulate/re-arrange the shape or position of the part form to be the same as the claimed invention.).

Regarding claim 20, Lamminen discloses all of the limitations of its base claim 18.  Lamminen Further discloses: wherein each of the form parts has a first triangular shape in a first cross section parallel to a flow direction through the tube of the equalizer and a second triangular shape in a second cross section perpendicular to the flow direction (Figs. 1-5 illustrate similar form parts.  The same explanation provided in claim 19 is applied here with respect to the orientation of the form parts.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jouni Matula; (US 20020131325 A1) is directed to produce a method of and apparatus for feeding a chemical into a liquid flow are especially suited for use with a headbox of a paper machine.
Jouni Matula; (US 20080230194 A1) is directed to a method and an apparatus for feeding chemicals into a process liquid flow. An application of the method and the apparatus is directed to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW M ESLAMI/Examiner, Art Unit 1748  

/Eric Hug/Primary Examiner, Art Unit 1748